Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 1 of 16 Page ID #6129




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSÉ HERNANDEZ,

                   Plaintiff,

 v.                                                Case No. 3:17-CV-1335-NJR

 ILLINOIS DEPARTMENT OF
 CORRECTIONS, WEXFORD HEALTH
 SOURCES, INC., JOHN COE,
 ANNE ELIZABETH TREDWAY,
 LORIE CUNNINGHAM,
 DEE DEE BROOKHART, and
 JON-MICHAEL ALLENDER,

                   Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on a Motion to Exclude Opinion Testimony of

Defendants Coe and Allender filed by Plaintiff José Hernandez (Doc. 149) and a Motion

to Exclude Plaintiff’s Expert Witnesses filed by Defendants Wexford Health Sources, Inc.,

John Coe, and Jon-Michael Allender (Doc. 155). For the following reasons, the motions

are denied.

                                     LEGAL STANDARD

       “A district court’s decision to exclude expert testimony is governed by Federal

Rules of Evidence 702 and 703, as construed by the Supreme Court in Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).” Brown v. Burlington

Northern Santa Fe Ry. Co., 765 F.3d 765, 771 (7th Cir. 2014); see also Lewis v. Citgo Petroleum

Corp., 561 F.3d 698, 705 (7th Cir. 2009). The Daubert standard applies to all expert


                                        Page 1 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 2 of 16 Page ID #6130




testimony, whether based on scientific competence or other specialized or technical

expertise. Smith v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000) (citing Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S.137, 141 (1999)).

       Federal Rule of Evidence 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact in
       issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts
       of the case.

FED. R. EVID. 702. Under this rule, expert testimony must be both relevant to assisting the

trier of fact and sufficiently reliable. C.W. ex rel. Wood v. Textron, Inc., 807 F.3d 827, 834

(7th Cir. 2015).

       The district court is the gatekeeper with respect to the screening of expert

testimony. The “key to the gate is not the ultimate correctness of the expert’s conclusions.

Instead, it is the soundness and care with which the expert arrived at her opinion; the

inquiry must ‘focus . . . solely on principles and methodology, not on the conclusions they

generate.’” Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th Cir. 2013) (citing

Daubert, 509 U.S. at 595). “So long as the principles and methodology reflect reliable

scientific practice, “[v]igorous cross-examination, presentation of contrary evidence, and




                                        Page 2 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 3 of 16 Page ID #6131




careful instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence.” Id. (quoting Daubert, 509 U.S. at 596).

       Finally, an expert must explain the methodologies and principles that support his

or her opinion; he or she cannot simply assert a “bottom line” or ipse dixit conclusion.

Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 761 (7th Cir. 2010) (quoting Minix v.

Canarecci, 597 F.3d 824, 835 (7th Cir. 2010)). “[W]here such testimony’s factual basis, data,

principles, methods, or their application are called sufficiently into question . . . the trial

judge must determine whether the testimony has ‘a reliable basis in the knowledge and

experience of [the relevant] discipline.’” Kumho, 526 U.S. at 149 (quoting Daubert, 509 U.S.

at 592). The district court possesses “great latitude in determining not only how to

measure the reliability of the proposed expert testimony but also whether the testimony

is, in fact, reliable.” United States v. Pansier, 576 F.3d 726, 737 (7th Cir. 2009) (citing Jenkins

v. Bartlett, 487 F.3d 482, 489 (7th Cir. 2007)). “The critical inquiry is whether there is a

connection between the data employed and the opinion offered.” Gopalratnam v. Hewlett-

Packard Co., 877 F.3d 771, 781 (7th Cir. 2017) (quotation omitted).

                                          DISCUSSION

I.     Motion to Exclude Opinion Testimony of Defendants Coe and Allender

       With this motion, Hernandez seeks to exclude expert opinion testimony from

Defendants Dr. Coe and Allender for three reasons: (1) the Rule 26(a)(2)(C) disclosures

provided by the Defendants for Dr. Coe and Allender fail to meet the basic requirements

of the Rule, leaving Hernandez to guess at the subject and substance of their expert

opinions; (2) Dr. Coe and Allender are not qualified to offer expert opinions, and their


                                          Page 3 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 4 of 16 Page ID #6132




testimony should be excluded under Daubert and Rule 702; and (3) experts may not offer

opinions on legal questions, such as compliance with the ADA or the standard for

“deliberate indifference.”

       A.     Rule 26(a)(2)(C) Disclosures

       An expert witness must provide a written report “if the witness is one retained or

specially employed to provide expert testimony in the case or one whose duties as the

party’s employee regularly involve giving expert testimony.” FED. R. CIV. P. 26(a)(2)(B).

If a witness does not fall under one of those categories, the disclosure need only include

the subject matter on which the witness is expected to present evidence under Federal

Rule of Evidence 702, 703, or 705, and a summary of the facts and opinions to which the

witness is expected to testify. FED. R. CIV. P. 26(a)(2)(C).

       On September 15, 2020, the Wexford Defendants timely disclosed Dr. Coe and

Allender as non-retained expert witnesses. (Docs. 149-11). Depositions of expert

witnesses were due to be taken by October 15, 2020, but Hernandez did not request a

follow-up deposition of Dr. Coe or Allender. Nevertheless, upon Hernandez’s request,

Dr. Coe and Allender prepared a supplemental expert disclosure on October 8, 2020, that

more thoroughly detailed their expert opinions. (Doc. 149-15).

       Hernandez now argues that Defendants’ witnesses should be excluded as experts

because their supplemented disclosures do not specify what opinions Dr. Coe and

Allender may offer or the specific bases for those opinions. Hernandez also asserts that

at the time he deposed Defendants, he had no way of knowing they would be disclosed

as expert witnesses, nor did he have an opportunity to inquire into their specific expert


                                        Page 4 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 5 of 16 Page ID #6133




opinions, the evidence on which their opinions are based, whether they used reliable

principles and methods to come to these opinions, whether they applied those principles

and methods in this case, and whether they are qualified to testify as experts.

       The Court disagrees. Non-retained experts are only required to provide the subject

matter on which the witness is expected to present evidence and a summary of the facts

and opinions to which the witness is expected to testify. FED. R. CIV. P. 26(a)(2)(C). That

is what Defendants did here. Dr. Coe and Allender indicated that one or both of them

may testify as to (1) appropriate preventative and other care and treatment for skin

breakdown; (2) appropriate care and treatment for a fractured ulna; (3) the cause or

causes of any injuries claimed by Hernandez as they relate to the care they provided; and

(4) issues of liability and damages. (Doc. 149-15). They further disclosed that they will

opine as to the specific care they provided and how it was appropriate. (Id.). Their

opinions are based on their education, training, and experience, including but not limited

to their positions as medical professionals in the correctional medicine setting. (Id.).

Finally, they disclosed the factual basis for their opinions: their personal recollection of

Hernandez, their notations in medical records, other medical professionals’ notes in the

medical records, other documents produced during discovery, and their own customs

and practices. (Id.). If Hernandez desired more specific information on Defendants’

opinions, he could have requested an additional deposition or served supplemental

interrogatories.

       Hernandez also argues that Defendants’ references to “notations in medical

records” and “documents produced during discovery” are insufficient to comply with


                                       Page 5 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 6 of 16 Page ID #6134




Rule 26(a)(2)(C), but his citations to other district court cases are unconvincing. In Avnet,

Inc. v. Motio, Inc., the expert in a patent case incorporated a 119-page document by

reference into his report without specifying which pages were applicable. Avnet, Inc. v.

Motio, Inc., No. 12 CV 2100, 2016 WL 927194, at *5 (N.D. Ill. Mar. 4, 2016). Here,

Hernandez’s medical records are cited prolifically by the parties in their summary

judgment motions, and the Court presumes that Hernandez is quite familiar with the

records referred to by Defendants. 1 In Brunswick v. Menard, Inc. and Ballinger v. Casey’s

Gen. Store, Inc., the parties failed to turn over any expert disclosures by the deadline and

instead tried to rely solely on medical records. Brunswick v. Menard, Inc., No. 2:11 CV 247,

2013 WL 5291965, at *5 (N.D. Ind. Sept. 19, 2013); Ballinger v. Casey’s Gen. Store, Inc., No.

1:10-CV-1439-JMS-TAB, 2012 WL 1099823, at *4 (S.D. Ind. Mar. 29, 2012). Clearly,

Brunswick and Ballinger are inapplicable here.

        Defendants’ disclosures meet the requirements of Rule 26(a)(2)(C), and their

opinions and testimony will not be excluded on this basis.

        B.      Qualifications Under Daubert and Rule 702

        Hernandez next asserts that Dr. Coe and Allender are not qualified to testify as

experts. He claims their testimony will not help the jury understand the evidence because

they were involved in the events at issue and their testimony will be self-serving. He

further avers that Defendants lack the specialized expertise necessary to testify about



1 Of course, Defendants may only testify as to their own observations. They may not opine on medical
records from Hernandez’s treatment after he was released from Lawrence. Brunswick v. Menard, Inc., No.
2:11 CV 247, 2013 WL 5291965, at *4 (N.D. Ind. Sept. 19, 2013); (“If a treating physician intends to testify
beyond his observations, he must provide a full expert report.”).


                                             Page 6 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 7 of 16 Page ID #6135




Hernandez’s broken arm, any surgeries Hernandez has had or may need in the future, or

Hernandez’s potential damages. Next, he claims Dr. Coe and Allender are unqualified

because they have not identified the facts on which they relied to come to their

conclusions. Finally, he asserts Dr. Coe’s opinions are unreliable because his testimony

contradicts basic medical practices.

       Again, the Court disagrees. In Rowe v. Gibson, cited by Hernandez, the Seventh

Circuit held that the district court erred in relying on a defendant as the expert witness.

Rowe v. Gibson, 798 F.3d 622, 631 (7th Cir. 2015). Hernandez claims “this case is no

different,” but that’s not true. Unlike here, the plaintiff in Rowe was pro se and had no

expert of his own. Id. Furthermore, the expert never physically examined or had

diagnostic testing done on the plaintiff, and he provided contradictory opinions and

evidence. Id. In contrast, Defendants here examined and treated Hernandez. And

Hernandez is represented by counsel who deposed Defendants and will be able to object

to questionable testimony and vigorously cross-examine Defendants at trial. See Daubert,

509 U.S. 579 at 596.

       Hernandez also asserts that Defendants Coe and Allender are general medical

practitioners and have no specific training or experience related to orthopedics or wound

care. But “courts often find that a physician in general practice is competent to testify

about problems that a medical specialist typically treats.” Gayton v. McCoy, 593 F.3d 610,

617 (7th Cir. 2010).

       To the extent Hernandez claims Dr. Coe has offered “contradictory” and

“implausible” statements about Hernandez’s medical treatment, demonstrating


                                       Page 7 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 8 of 16 Page ID #6136




unreliability and a lack of expertise, the Court is unpersuaded. Hernandez refers to Dr.

Coe’s testimony that Hernandez did not need to be turned and repositioned while laying

on an alternating air mattress, along with evidence that Dr. Coe still ordered nurses to

turn and reposition Hernandez. (Doc. 149-17). This interpretation of Dr. Coe’s testimony

itself is unreliable. Dr. Coe testified that it was not medically necessary to turn Hernandez

if he had an alternating air mattress, but that he may want to be turned. (Id. at p. 12). He

later testified that Hernandez requested turning at night, so Dr. Coe wrote a note on his

chart for the nurses to reposition him upon request. (Id. at p. 21). Nothing about this

testimony is contradictory. Hernandez also contends that Dr. Coe is unreliable because

he made errors with regard to basic wound diagnoses, i.e., he diagnosed Hernandez with

a fistula rather than a pressure ulcer. Dr. Coe also erroneously stated that Hernandez’s

arms are weak and he doesn’t use them much. These arguments go to the weight of Dr.

Coe’s testimony, however, not the reliability. Hernandez certainly can challenge Dr.

Coe’s opinions at trial through cross-examination and with the opinions of his own

experts.

       Because Dr. Coe and Allender’s testimony is reliable and will assist the jury in

understanding the evidence, the Court finds they are qualified to serve as expert

witnesses.

       C.     Opinions on Legal Issues

       Finally, Hernandez seeks to exclude any testimony from Dr. Coe and Allender as

to legal conclusions, including whether they were deliberately indifferent and whether

the ADA was violated. Defendants agree that they may not opine as to legal conclusions


                                       Page 8 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 9 of 16 Page ID #6137




but assert they may offer defenses of their actions, the medical care provided, and the

reason behind their actions, in an effort to demonstrate to the jury that there were no

constitutional violations. Defendants note that if either Dr. Coe or Allender attempt to

offer a legal conclusion at trial, the issue can be taken up then. The Court agrees;

Hernandez is free to object to questionable testimony at trial. Defendants will not be

barred from testifying to facts and opinions regarding the elements of a claim for

deliberate indifference or a violation of the ADA.

       For these reasons, Hernandez’s motion is denied.

II.    Motion to Exclude Plaintiff’s Experts

       The Wexford Defendants seek to exclude the testimony of Plaintiff’s retained

experts, Dr. Paul Lamberti and Dr. Rachna Soriano, because they lack requisite

background and knowledge to offer their opinions and because those opinions are not

based on sufficient facts or data. Defendants also assert the experts’ conclusions have

insufficiently reliable evidentiary support.

       A.     Paul Lamberti, M.D.

       Dr. Lamberti is a licensed orthopedic surgeon who currently serves as the Co-

Chair of the Orthopedic Division and Director of Hand, Wrist, and Elbow Care at the

John H. Stroger Hospital of Cook County. (Doc. 148-11). Dr. Lamberti also is an assistant

professor of orthopedic surgery at Rush Medical College of Rush University Medical

Center. (Id.). He is certified by the American Board of Orthopedic Surgeons and is a fellow

at the American Academy of Orthopedic Surgeons. (Id.). Dr. Lamberti reports that, in his

current position, he treats a significant portion of Cook County’s inmate population,


                                      Page 9 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 10 of 16 Page ID #6138




 which requires him to routinely conduct tendon transfers and fracture care. (Id.).

        Dr. Lamberti’s opinions include that:

           x     Dr. Coe’s treatment of Hernandez’s broken arm “constitutes a gross
                 deviation from acceptable health care”;

           x     the July 6, 2015 x-ray of Hernandez’s arm showed it clearly had not
                 healed;

           x     Hernandez should have received orthopedic treatment for his
                 broken arm until an x-ray confirmed the bone had in fact healed;

           x     treating Hernandez’s arm was especially important because he
                 “rel[ies] on [his] arms for stability” and needs to “preserve[] the
                 limited limb functions he does have”; and

           x     Dr. Coe’s decision to discontinue treatment because it was
                 “logistically difficult to do so” and because Hernandez had limited
                 arm function had no medical basis.

 (Doc. 162-1).

        Defendants acknowledge that Dr. Lamberti is an orthopedic specialist and take no

 issue with his qualifications generally. Instead, they assert he lacks sufficient patient care

 experience within the correctional center environment to qualify as an expert general

 physician in this specific case. Defendants point to Dr. Lamberti’s testimony that he has

 no experience discussing an ulnar fracture with a bedside provider or medical director at

 a jail or prison, the fact that he is not a “frontline or bedside provider” for detainees or

 inmates, and his admission that he is not familiar with the generally accepted practice

 standards applicable to a medical director of a health care unit in a prison. Defendants

 cite to Gayton, 593 F.3d at 618, where the Court of Appeals held that because a doctor was

 an expert in the area of prison healthcare, his testimony on the defendants’ failure to



                                        Page 10 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 11 of 16 Page ID #6139




 provide an adequate standard of medical care could assist the trier of fact in

 understanding the evidence or a fact in issue. Defendants extend that reasoning to assert

 that a doctor who has no experience in the area of prison healthcare, like Dr. Lamberti,

 would be unable to assist the trier of fact to understand the evidence or to determine a fact

 in issue. Thus, his testimony should be excluded.

        Defendants’ reasoning is illogical and unsupported by Gayton or any other

 precedent. Whether a proposed witness qualifies as an expert is determined by

 “comparing the area in which the witness has superior knowledge, skill, experience, or

 education with the subject matter of the witness’s testimony.” Gayton, 593 F.3d at 616

 (quoting Carroll v. Otis Elevator Co., 896 F.2d 210, 212 (7th Cir. 1990)). “Anyone with

 relevant expertise enabling him to offer responsible opinion testimony helpful to judge

 or jury may qualify as an expert witness.” Tuf Racing Prod., Inc. v. Am. Suzuki Motor Corp.,

 223 F.3d 585, 591 (7th Cir. 2000).

        Here, the Court finds that Dr. Lamberti’s experience as a board-certified

 orthopedic surgeon, as well as his experience with correctional health care, i.e., his

 treatment of inmates at the Cook County Jail, provides a sufficient basis for his expert

 testimony. Dr. Lamberti testified that he provides inmates with the legal standard of

 medical care that they are entitled to, that ulnar shaft fractures are one of the more

 common fractures that come into his practice, and that he “fix[es] ulnas constantly.”

 (Doc. 153-1 at pp. 7-8). He also testified that he is commonly involved in the non-surgical

 treatment of ulnar fractures. (Id. at p. 8). Based on Dr. Lamberti’s knowledge, education,

 skill, and experience with ulnar fractures, as well as his work on inmates in Cook County,


                                       Page 11 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 12 of 16 Page ID #6140




 the Court finds he is well qualified to offer opinions regarding the care provided by Dr.

 Coe or any other Wexford Defendant.

        Defendants next claim Dr. Lamberti is not qualified to provide a legal conclusion

 as to whether Dr. Coe or any Wexford Defendant created or condoned any policy,

 practice or custom that resulted in inadequate healthcare. To the extent Dr. Lamberti were

 to offer any legal opinions, Hernandez agrees such testimony should not be permitted.

 But because Dr. Lamberti has only provided medical opinions, and Defendants have

 provided to proof to the contrary, Defendants’ motion will be denied on this ground.

        Defendants also contend that Dr. Lamberti “appears to have allowed his own

 medical expertise to affect his opinions of Dr. Coe’s actions based on the available medical

 evidence.” Defendants explain that Dr. Coe based his medical decisions on the radiology

 report from July 6, 2015, in which the radiologist stated there was “increased bridging

 callus at the fracture site,” meaning Hernandez’s fracture was healing. (Doc. 156-1 at

 p. 23). Dr. Lamberti disagreed with the radiologist’s interpretation of the x-ray and found

 that while there was “increased callus,” it was not “bridging.” (Id. at p. 24). That is, there

 was still a cleft in the fracture site. (Id.). At the time of the events in question, however,

 Defendants argue Dr. Coe was operating on the only information he had available at the

 time, which was the radiologist’s report noting increased bridging. (Id.).

        That’s not true—Dr. Coe also “looked at the x-ray and decided that, you know, it’s

 healing as one would expect.” (Doc. 158-3 at p. 188). Dr. Coe testified that it is within his

 area of expertise to make medical judgments based on x-rays and that he has “good

 experience” in that area. (Id. at p. 189). Accordingly, this is not a basis to exclude Dr.


                                        Page 12 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 13 of 16 Page ID #6141




 Lamberti’s opinions. Dr. Lamberti’s testimony is based on his application of reliable

 principle and methods, and Defendants can rely on “vigorous cross-examination,

 presentation of contrary evidence, and careful instruction on the burden of proof” to

 attack Dr. Lamberti’s opinions. Daubert, 509 U.S. 579 at 596.

        Defendants also refer to Dr. Lamberti’s admission that he was incorrect when he

 stated that Dr. Coe discontinued all treatment of Hernandez’s fractured arm in July 2015.

 After acknowledging that Dr. Coe provided pain medication to Hernandez after July

 2015, Dr. Lamberti agreed to clarify his report to indicate that Dr. Coe’s decision to

 discontinue treatment of Hernandez’s arm after August 4, 2015, was not based on medical

 judgment. (Doc. 156-1 at p. 27). Dr. Lamberti’s clarification of this date, however, is not a

 sufficient reason to exclude his opinion.

        Finally, Defendants claim Dr. Lamberti did not have a complete record before

 reaching his conclusions, his opinions are unsupported, and he provided insufficient data

 to substantiate a reliable opinion. Essentially, they argue, Dr. Lamberti provided merely

 an ipse dixit or “bottom-line” conclusion. See Wendler & Ezra, P.C. v. Am. Int’l Grp., Inc.,

 521 F.3d 790, 791 (7th Cir. 2008) (“We have said over and over that an expert’s ipse dixit is

 inadmissible. An expert who supplies nothing but a bottom line supplies nothing of value

 to the judicial process.”).

        The Court disagrees. Dr. Lamberti testified that he sought and reviewed all

 Hernandez’s medical records that were provided to him, and he relied on the deposition

 testimony of Hernandez and Dr. Coe and his years of medical experience and judgment

 in forming his opinions. (Doc. 162-1; Doc. 156-1 at p. 14). True, there was one set of


                                       Page 13 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 14 of 16 Page ID #6142




 medical records Dr. Lamberti did not receive from a hospital Hernandez visited on the

 day of his release from prison. Dr. Lamberti agreed these records, in which there is no

 documented complaint of left forearm pain, would have been relevant to his analysis.

 (Doc. 156-1 at p. 13). Nevertheless, Dr. Lamberti testified the records would not have

 changed his opinion because he had an x-ray of Hernandez’s arm showing it was still

 broken after he was released from Lawrence. (Id.).

        Dr. Lamberti clearly is qualified by reason of his knowledge, skill, experience, and

 training to opine on Dr. Coe’s treatment of Hernandez’s fractured ulna. Furthermore, his

 testimony will help the jury to understand the evidence, is based on sufficient facts and

 data, it is the product of reliable principles, and he reliably applied those principles to the

 facts of this case. For these reasons, the Court finds that Dr. Lamberti’s expert testimony

 is both relevant and reliable, and the motion to exclude his testimony is denied.

 B.     Rachna Soriano, D.O.

        Dr. Rachna Soriano is an attending physician at the Shirley Ryan Ability Lab in

 Chicago, Illinois, and an Assistant Professor of Physical Medicine and Rehabilitation who

 specializes in amputation and wound care. (Doc. 162-3). She has been practicing medicine

 for over 18 years, is a Certified Wound Specialist, and is Board Certified in Physical

 Medicine and Rehabilitation. (Id.). Dr. Soriano completed her residency in Physical

 Medicine and Rehabilitation at the Northwestern Feinberg School of Medicine, and she

 earned her medical degree from the Michigan State College of Osteopathic Medicine.

 (Id.). Dr. Soriano also has published academic papers on the treatment and management

 of pressure ulcers. (Id.).


                                        Page 14 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 15 of 16 Page ID #6143




           Defendants do not contest Dr. Soriano’s qualifications as an expert witness but

 argue her opinions are not reliable because the available data does not support her

 assertions. Specifically, Defendants claim Dr. Soriano discounted her own opinion that

 deficient medical care caused Hernandez to develop pressure ulcers when she was

 unable to provide any other reason for the healing of his pressure ulcers by the time he

 was released from Lawrence. In fact, Defendants assert, she testified that Hernandez

 went a year and a half at Lawrence with no signs of a developing pressure ulcer, which

 demonstrates adequate medical care. They also take issue with her opinion that Dr. Coe

 inaccurately described a pressure ulcer on Hernandez’s left buttock as an abrasion, when

 she later agreed in her deposition that she and Dr. Coe could call the same wound by two

 different names. (Id. at p. 17).

           The Court disagrees with Defendants’ representation of Dr. Soriano’s testimony.

 Dr. Soriano did not admit that she and Dr. Coe simply disagreed on what word to use to

 describe Hernandez’s pressure ulcer; she explained that an abrasion usually means that

 the patient “nicked something,” while a stage one unblanching erythema implies the

 wound is caused by pressure. (Id.). And while she acknowledged that Hernandez

 received adequate medical care to prevent him from redeveloping a pressure sore on his

 left buttock, she noted that he did have issues with his right side. (Id. at p. 10). Dr. Soriano

 also testified that it is her opinion that Hernandez would not have developed a pressure

 ulcer on his left buttock if he had been turned and repositioned every two hours. (Id. at

 p. 13).

           Defendants have failed to convince the Court that Dr. Soriano is unqualified or


                                         Page 15 of 16
Case 3:17-cv-01335-NJR Document 179 Filed 08/02/21 Page 16 of 16 Page ID #6144




 that her opinions are unreliable. At most, Defendants have pointed to factual disputes on

 which Dr. Soriano holds expert opinions. Those opinions are subject to vigorous cross-

 examination at trial. Daubert, 509 U.S. 579 at 596.

                                        CONCLUSION

        For these reasons, the Motion to Exclude Opinion Testimony of Defendants Coe

 and Allender filed by Plaintiff José Hernandez (Doc. 149) is DENIED. The Motion to

 Exclude Plaintiff’s Expert Witnesses filed by Defendants Wexford Health Sources, Inc.,

 John Coe, and Jon-Michael Allender (Doc. 155) is also DENIED.

        IT IS SO ORDERED.

        DATED: August 2, 2021

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                       Page 16 of 16
